Citation Nr: 1828162	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-38 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for post-traumatic stress disorder, to include an acquired psychiatric disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military Affairs


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel





INTRODUCTION

The Veteran served active duty in the U.S. Army from July 1987 to July 1989, from July 1989 to September 1990, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

In unappealed June 2005 and April 2010 decisions, VA denied the claim of service connection for PTSD. The Veteran was notified of those decisions and apprised of his appellate rights but did not appeal. There was also no material evidence pertinent to the claims received within one year of the issuance of the decisions.  


CONCLUSIONS OF LAW

The June 2005 and April 2010 decisions denying service connection for PTSD are final. Evidence received since the decisions is not new and material and the claim for service connection of PTSD is not reopened. 38 U.S.C. § 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d)(1), 20.302, 20.1103 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Regardless of any determination reached by the RO, the Board must conduct a de novo, or independent, review to answer the initial question whether new and material evidence has been presented. 

"New" evidence is defined as existing evidence not previously submitted to agency decision-makers. "Material" evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis. 
Evans v. Brown, 9 Vet. App. 273, 285(1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of June 2005, the RO denied service connection. The evidence consisted of statements from the Veteran, a VA examination, and service treatment records (STRs). Of note, during the May 2005 examination, the examiner noted the Veteran has diagnoses of adult antisocial behavior, polysubstance dependence and personality disorder not otherwise specified with prominent. Agency regulations mandate that personality disorders are not diseases or injuries for VA disability compensation purposes. 38 C.F.R. §§   4.9, 4.127.  While disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, 38 C.F.R. § 4.127, there was no evidence of such.   In the decision, the RO stated that the claim was denied as the evidence failed to show a confirmed diagnosis of PTSD. 

In a rating decision of April 2010, the RO declined to reopen the Veteran's claim for PTSD. The RO noted that they recently received VA outpatient records indicating that he was not admitted into a PTSD clinic since it was unclear if he met the diagnostic criteria for PTSD. Most importantly, this information did not constitute new and material evidence sufficient enough to warrant reconsideration of his claim; specifically, there still was no evidence of a confirmed diagnosis of PTSD.

The Veteran did not initiate a timely appeal of the June 2005 or April 2010 RO decisions. There was also no material evidence pertinent to the claims received within one year of the issuance of those decisions. The June 2005 and April 2010 RO decisions are therefore final as to the evidence then of record, and are not subject to revision on the same factual basis. See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016). The Veteran now seeks to reopen his claims.

The evidence received since the final June 2005 and April 2010 rating decisions include statements from the Veteran, VA treatment records, and VA examination reports pertaining to other disabilities. A close review of these records, however, simply does not contain an adequate diagnosis of PTSD nor is there evidence of an adequate in-service stressor or a link between his current symptoms and an in-service stressor. The records contain redundant information, and information pertaining to other medical conditions.

Specifically, the Board finds there is no PTSD diagnosis that meets DSM-IV or DSM-V criteria. 

In November 2011, the Veteran was afforded a VA examination where the examiner affirmed that the Veteran did not provide a stressor to meet Criteria A for an official DSM-IV diagnosis of PTSD.

In December 2012 treatment, the examiner noted that while the Veteran obtained a total score of 50, a consistent response level with that of PTSD, the date from the interview did not support the presence of PTSD and that his claims are likely the response of other difficulties, not PTSD; implying his history of incarceration, drug and alcohol abuse. (See October 2015 CAPRI pg. 473).

Further, in February 2014, the Chief Clinical Psychologist of VA Omaha noted that the Veteran has been evaluated for PTSD several times by several different clinicians, but has never met the diagnostic criteria. (See June 2014 CAPRI at 154).

The Veteran was afforded a third VA examination in April 2014, where once again the examiner noted that his symptoms did not meet the diagnostic criteria for PTSD under DSM-V. The examiner noted that the Veteran continued to desire more specific treatment for PTSD despite being told that PTSD treatment was not appropriate at this time.  The sole stressor the Veteran reported was that he did not like the war and sitting in the towers, hearing sirens go off and sitting in the towers in the dead silence. He stated that when he was having his nightmares, he visualized sitting in the dead silence. 

The Veteran continued to attempt entrance into the PTSD program in July 2014. (See September 2014 CAPRI pg. 38). The Veteran identified several military stressors; yet, none were sufficient to satisfy the criterion A of a PTSD diagnosis; that the person was exposed to death, threat of death, actual or threatened serious injury, or actual or threatened sexual violence by direct exposure, witnessing the trauma, learning that a relative or close friend was exposed to a trauma, or indirect exposure to aversive details of the trauma, usually in the course of professional duties (e.g. first responders, medics). Id. at 47. The Veteran explained that he would like to be in the PTSD group just to talk without getting the official diagnosis or monetary incentive associated with that. (See October 2015 CAPRI pg. 167).

By January 2015, the Veteran underwent a PTSD consult where they found he had a diagnosis of PTSD, but once again confirmed that he did not meet the threshold for a full PTSD diagnosis. He expressed that he desired to be around other Veterans who dealt with mental health conditions and thus was allowed to join based on the availability of the group. (See July 2015CAPRI pg. 53; see also August 2015 Medical Treatment Record pg. 5). 

His PTSD diagnosis was re-evaluated in August 2015; the examiner noted that the Veteran underwent a PCL-5 in June 2015, where his score was a 59, well above the cutoff considered suggestive of a diagnosis of PTSD. However, within two months his score dropped to 21, well below the cut-off considered suggestive of a diagnosis of PTSD. (See September 2015 CAPRI pg. 4).

The Veteran continued to seek PTSD treatment throughout 2015, 2016 and 2017. Despite multiple consults, the Veteran never presented with symptoms to support a full diagnosis of PTSD. (See August 2017 CAPRI pg. 69, 122; See also January 2018 and March 2018 CAPRI). 

Hence, the basis for the prior denial was the lack of a confirmed diagnosis of PTSD. The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance. The evidence is cumulative and redundant of that already of record when the claim was denied in June 2005 and April 2010.

Finally, the Board acknowledges that the evidence contains other psychiatric diagnoses that were not present at the time of the April 2010 rating decision. Since then, the record reflects diagnoses of bipolar disorder and anxiety disorder.  The evidence contains a December 2012 treatment note indicates the Veteran had a history of cocaine dependence, nicotine dependence, cannabis dependence, and bipolar disorder (mixed type), who saw his counselor for admission into the substance use dependence program at the VA hospital. (See June 2014 CAPRI pg. 87, 92). February 2014 MTRs indicates the Veteran underwent a psychiatric evaluation and was subsequently diagnosed with bipolar disorder and unspecified anxiety disorder vs. PTSD.  (See June 2014 CAPRI pg. 149).   In September 2014, the Veteran underwent counseling with an anxiety group and was noted to have major depressive disorder and unspecified anxiety disorder.  (See October 2014 CAPRI pg. 6).

In Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence. The Board has carefully considered the diagnoses of record present at the time of the last, final April 2010 rating decision, and the evidence received since. 

Yet, all three VA examiners opined that the conditions did not meet DSM IV or DSM-V criteria for an official diagnosis. The November 2011 VA examiner noted that the Veteran was diagnosed with bipolar disorder at the OMA VA MHC, but the examiner did not find sufficient symptoms/signs to diagnose the condition. He believes the diagnoses provided in the prior May 2005 VA examination more accurately described the Veteran's condition; personality disorder.   The April 2014 VA examiner also agreed with the two prior examiners. He further opined that the Veteran's personality disorder symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  

Nevertheless, to the extent that he has a current acquired psychiatric disability, it has not been shown to be etiologically related to his active military service, cannot be presumed to have incurred in service nor is there competent evidence of record that the conditions are proximately due to or related to a service connected disability. The Veteran's service treatment records are void of any treatment or diagnosis of a mental impairment in-service. There is no evidence within one year subsequent to discharge of a diagnosis, treatment or complaints of an acquired psychiatric disorder nor has the Veteran contended that these various diagnoses are related to his service, directly or secondarily.

Given that the current record does not contain evidence of a current diagnosed acquired psychiatric disability, a subsequent VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

Thus, the additional evidence received since the June 2005 and April 2010 RO decisions do not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim. The Veteran has a personality disorder, not subject to superimposed injury in service. Accordingly, the Board finds that new and material evidence has not been presented to warrant re-opening the previously denied claim of service connection for PTSD. The benefit-of-the-doubt doctrine is not for application. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  The claim of service connection for PTSD is not reopened.


ORDER




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


